Citation Nr: 0829209	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to an increased disability rating for 
residual strain, right anterior rotator cuff and 
acromioclavicular (AC) joint with loss of motion and 
arthritis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1974, and with the National Guard for various periods of time 
from approximately December 1978 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) originally on appeal from an August 2002 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This issue was previously before the 
Board most recently in December 2007, when it was remanded to 
provide the veteran with an opportunity to testify at a Board 
hearing.

A July 2005 Board decision reopened the previously denied 
issue of entitlement to service connection for a left hip 
disability.  Thus, that issue is currently on appeal on the 
merits.

The veteran testified at a hearing before the Board in March 
2005.  Subsequently, the Veterans Law Judge who conducted 
that hearing left the Board and the veteran was provided with 
an opportunity to testify at another hearing before the Board 
in April 2008; this most recent hearing was held before the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
are of record.

As discussed at the April 2008 hearing, a motion was granted 
to hold the record open for 60 days to allow the veteran to 
submit additional VA medical records.  At that time, the 
veteran and his representative expressed a desire to waive 
regional office review of any new evidence in accordance with 
38 C.F.R. § 20.1304 (2007).




FINDINGS OF FACT

1.  A left hip disability is not shown to have manifested 
during the veteran's active duty or for many years 
thereafter, nor is any left hip disability shown to be 
otherwise etiologically related to the veteran's military 
service.

2.  The veteran's service-connected residual strain, right 
anterior rotator cuff and AC joint with loss of motion and 
arthritis, is manifested by complaints of pain, arthritis, 
and some limited range of motion, but without limitation of 
motion to less than 25 degrees from side; there is no medical 
evidence of ankylosis.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
in the line of duty during the veteran's military service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for residual strain, right anterior 
rotator cuff and AC joint with loss of motion and arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5010, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Most recently, in a letter sent 
in August 2006, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, this letter advised of the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the August 2006 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
case in connection with the issuance of the June 2007 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in August 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
June 2007.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

With regard to the right shoulder increased rating claim on 
appeal, the Board notes that the veteran, through his 
appointed representative, specifically argued at the March 
2005 Board hearing that "he does fulfill the requirement of 
a 40 percent evaluation because 25 degrees or less is the 
criteria for that.  ... [The veteran] cannot raise his arm 
without pain on motion to that 25-degree mark."  The 
veteran's testimony during the April 2008 Board hearing 
specifically addressed his contentions of increased severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Such testimony 
demonstrates actual knowledge of the requirements for the 
increased compensation sought.  Further, the veteran is 
represented by a National service organization, which would 
have actual knowledge of the information necessary to 
substantiate the veteran's claim.  It is appropriate to 
assume that the veteran's representative included information 
concerning the elements of the claim in its guidance to the 
veteran.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained; the 
Board directed development to ensure that the record 
contained all available records in its July 2005 remand, and 
the directed actions have been completed by the RO.  The 
veteran has been afforded multiple VA examinations to 
evaluate his disabilities pertinent to the claims on appeal; 
VA examination reports dated September 2006 (left hip) and 
February 2007 (right shoulder) are most recently of record.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Service Connection for Left Hip Disability

Factual Summary Concerning Left Hip Disability

The August 1973 enlistment and October 1974 separation 
examination reports stated that the veteran's musculoskeletal 
system was normal, and no hip defects or diagnoses were 
noted.

At a March 1975 VA examination, the veteran's stance and gait 
were normal.  There was no list of the spine or tilt of the 
pelvis.  The lower extremities were normal on inspection and 
displayed a normal range of motion.  At the June 1977 VA 
examination, the veteran arose from a sitting position with 
ease and walked with a completely normal gait.

The veteran's July 1980 and August 1980 statements alleged 
that he injured his left hip in two incidents in service.  He 
alleged that he was treated and that x-rays were taken after 
he fell into a trench during night patrol.  He alleged that 
he went to the clinic after falling off a truck in Germany.  
He alleged that his service medical records were either lost 
or at the clinics where he was treated.  The August 1980 
reports of accidental injury alleged that the veteran was 
injured in 1973 in South Carolina and Kentucky and in 1974 in 
Germany.

The veteran underwent a VA examination in November 1980.  The 
examiner reviewed the claims file.  The veteran reported 
constant hip pain and having to sometimes use a cane.  The 
diagnosis was that no left hip condition was found.  However, 
the left hip x-ray two days later revealed three areas of 
radiolucency in the acetabular lip of indeterminate 
significance.  The x-ray examiner recommended a bone scan to 
assess whether there was any abnormal metabolic bone 
activity.

In July 1991, the veteran was evaluated in a VA orthopedic 
clinic for a fall suffered in July 1991.  He had evidence of 
left hip arthritis and possible avascular necrosis aggravated 
by the recent fall.  A July 1991 x-ray report found 
"possible early avascular necrosis with superimposed chronic 
degenerative changes."

The veteran underwent a VA examination in October 1991.  He 
reported having left hip problems that began 3 years prior.  
It was noted that the veteran "says he was a heavy duty 
drinker in the past when he was having some family 
problems."  The diagnosis was avascular necrosis of the left 
hip due to alcohol.  The examiner opined that, in all 
reasonable probability, the veteran's hip problems were 
related to his heavy drinking episodes.

In March 1992, the National Guard determined that the veteran 
was medically unretainable because of aseptic necrosis of the 
femoral head.

The veteran's November 1992 statement alleged that witnesses 
saw him fall in service.  An attached November 1991 request 
and authorization for medical care stated that the veteran 
suffered a hip injury on active duty 10 years prior and that 
he claimed to have reinjured the hip at active training in 
1984.  A September 1993 statement alleged that the veteran's 
left hip was injured in basic training when he fell in a 
hole, and that it was reinjured during Guard duty in 1978 to 
1980.

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in October 1993.  The 
veteran testified that he injured his hip in 1981 or 1982 in 
a fall in Washington State and reinjured his hip in 
California around 1987; the veteran testified that he did not 
believe that the injuries fractured his hip.  He testified 
that he was treated at E. Hospital, which had destroyed his 
medical records.  The veteran testified that he was medically 
discharged from the National Guard because of his left hip 
and that his left hip disability was aggravated in the last 3 
years with the National Guard.  He had no ongoing treatment 
from 1981 to 1991.

The April 1994 letter to the VA from a law firm stated that 
the veteran had filed workers' compensation claim against his 
employer, F.C.

In December 1995, the veteran underwent a left total hip 
arthroplasty.  The veteran reported a history of injury to 
his left hip in service in 1979 that had progressively 
worsened until the pain had lately become intolerable.  Prior 
to the arthroplasty, the December 1995 left hip x-rays 
revealed avascular necrosis with some superimposed, mild, 
degenerative change.  After the arthroplasty, the December 
1995 left hip x-rays revealed no evidence of significant 
abnormality of the left hip.  The February 1996 x-rays 
revealed no significant change in the left hip proximal, 
which appeared stable.  The May 1996 left hip x-rays revealed 
no significant change.

In May 1996, the RO received the veteran's National Guard 
records and Form DD 214.  The veteran served in the Army 
National Guard from December 1978 to December 1979, August 
1981 to January 1982, and from July 1982 to November 1984.  
The veteran was discharged in November 1984 because of 
unsatisfactory participation.  Another service record showed 
that the veteran was discharged from both the Army National 
Guard and as a reserve member of the Army in March 1992.

In October 1996, the RO received the October 1974 report of 
medical history, in which the veteran denied bone, joint, or 
other deformity.

The February 1997 left hip x-rays revealed no new findings 
and no evidence of fracture. The April 1997 left hip x-rays 
appeared unchanged from the February 1997 x-rays.

The veteran underwent a VA examination in June 1997.  The 
veteran reported that his hip problem started in the 
military.  The veteran's present health care was reported to 
be totally with the VA.  The diagnosis was status post total 
hip arthroplasty.

In October 1997, the RO received the veteran's medical 
records from the National Guard.  The December 1978, August 
1981, June 1982, and May 1988 examination reports stated that 
the veteran's musculoskeletal system was normal, and no hip 
defects or diagnoses were noted.  At the June 1979 
examination, the veteran arose from a sitting position with 
ease and walked with a completely normal gait.  The July 1991 
emergency room report stated that the veteran complained of 
left hip pain from an old injury to the left hip after 
falling in the bathtub in the morning.  The veteran reported 
having intermittent left hip pain since a 1983 fall, for 
which he did not see a doctor.  The assessment was probable 
avascular necrosis of the left femoral head.  The July 1991 
x-ray revealed no evidence of fracture and suspect early 
avascular necrosis with superimposed degenerative changes.  
The October 1991 x-ray and November 1991 magnetic resonance 
imaging revealed avascular necrosis of the left hip with no 
change since July 1991.

The veteran underwent a VA examination in July 1998.  The 
examiner reviewed the claims file.  The veteran reported that 
his symptoms started in the military.  Orthopedic symptoms 
included pain in the left hip that radiated into the left 
thigh.  The diagnosis was status post total hip arthroplasty.

The veteran's December 1998 statement alleged that he injured 
the left hip while at a 2-week National Guard summer camp in 
Washington State in 1982-1984.  The January 1999 statement 
from R.K. alleged that he saw the veteran fall while on 
active duty for training in Washington State in 1981-1983.  
The January 1999 statement from R.W. alleged that he saw the 
veteran fall while on a 2-week training during a summer in 
1981-1983.  The January 1999 lay statement from W.P. stated 
that he saw the veteran fall and injure his hip while on 
active duty for training during a 2-week summer camp in 1981-
1983.  Each of the witness statements appears to have 
originally indicated one year, and then been revised and 
overwritten in ink to indicate the 1981-83 date range.  The 
veteran's September 1999 statement alleged that he first 
injured his hip on active duty in 1981.

In April 2001, the veteran's private physician, Dr. B., 
submitted a letter in support of the veteran's claim.  The 
letter presents a statement that the veteran "suffered an 
injury to his left hip while he was in the service.  His 
symptoms related to that injury increased to the point that, 
in 1995 he was diagnosed with a vascular necrosis, and 
underwent a total hip arthroplasty."  Dr. B. further states 
that "There is no record that drugs or alcohol were a 
precipitating factor."

In December 2001, a new statement from Dr. B. stated, in 
pertinent part, that the veteran "has been seen in my clinic 
for several years" and that he "underwent total left hip 
arthroplasty due to avascular necrosis due to a service 
connected injury in 1979."

In March 2005 and in April 2008, the veteran testified at two 
Board hearing regarding, in part, the history of his left hip 
pathology.  The testimony of the veteran, including as 
advanced by the statements of his representative, indicated 
in March 2005 that the veteran was diagnosed with a previous 
healed hip fracture during a VA examination in 1980.  The 
veteran testified that his left hip had been painful, 
swollen, arthritic, and inflamed in the period from 1974 to 
1980.  The veteran testified that his 1980 left hip 
complaints followed an incident in which his left hip gave 
away during duty in the Army National Guard.  In April 2008, 
the veteran testified that he was diagnosed with vascular 
sclerosis and a prior fracture during a VA examination in 
1980; he testified that his left hip pain had been 'all the 
time ... continuous' since 1974.

A September 2006 VA examination report presented a new 
medical opinion regarding the veteran's left hip disability 
and interpretation of the documented medical history of the 
left hip pathology.  The September 2006 VA examination report 
presents the medical opinion that the veteran "had clear 
evidence of diagnosis of avascular necrosis of the left 
femoral head at an early age and went on to total hip 
arthroplasty."  The report continues on to discuss that 
"There are multiple causes of avascular necrosis of the 
femoral head, including trauma, and some association with 
alcohol abuse.  In this instance, with such an early onset in 
his age and a history of trauma, it is most likely that it is 
secondary to trauma."  The examiner opines that "Although 
we do not have records of his traumatic incident, it is 
reasonable to state that it is at least as likely as not that 
his development of avascular necrosis of the left femoral 
head is related to injury during the service."

Legal Criteria and Analysis

This matter involves the veteran's claim that his left hip 
disability is etiologically related to an injury suffered in 
the line of duty during his military service.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

In this case, there is no controversy regarding the question 
of whether the veteran suffers from the claimed left hip 
disability.  The determinative question in this case is 
whether the veteran's left hip disability was caused or 
aggravated by the veteran's military service.  The Board 
finds that the preponderance of the evidence is against 
finding that the veteran's left hip disability was caused or 
aggravated by military service.

The veteran's April 1980 statement to VA claiming entitlement 
to service connection for a left hip disability is the 
earliest contemporaneous evidence of any left hip complaints 
of record.  This statement was made nearly 6 years following 
the veteran's separation from active duty service and nearly 
6 years following the time in which he claims he suffered the 
left hip trauma resulting in the disability.  This lengthy 
period without contemporaneous evidence of complaint or 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).

The Board further notes that the earliest medical diagnosis 
of any left hip disability documented in the record is from 
July 1991, nearly 17 years after separation from active duty 
service and the time the veteran contends he suffered the 
causative in-service left hip injury.  Although the veteran 
has testified, including at his April 2008 Board hearing, 
that he was diagnosed with 'Vascular sclerosis, degenerative' 
and a prior hip fracture as early as 1980, there is no 
documentation in the medical evidence to corroborate this.  
In fact, the VA examination report from November 1980 
includes a diagnosis of "No left hip condition found," and 
the associated x-ray report presents no findings of any 
diagnosed pathology of prior fracture.  It is also noteworthy 
that the records associated with the July 1991 diagnosis of 
avascular necrosis do not suggest an etiology dating back to 
military service or dating back to the 1970's; in fact, a 
July 1991 x-ray report discusses the pathology as appearing 
at that time to be "early" avascular necrosis based upon 
the x-ray study.

The Board observes that a review of the record fails to 
reveal any contemporaneous documentation of the incurrence of 
a left hip injury during service.  The August 1980 reports of 
accidental injury alleged that the veteran was injured in 
1973 in South Carolina and Kentucky and in 1974 in Germany.  
The Board notes, however, that the October 1974 active 
service separation examination report, the March 1975 VA 
examination report, and the June 1977 VA examination report 
show no suggestion of complaints or observed disability of 
the left hip at those times.  The Board finds that these 
contemporaneous medical reports, prepared by medical 
professionals and reflecting the veteran's symptoms 
complaints, are highly probative in strongly suggesting that 
the veteran did not have a chronic disability of the left hip 
at those times.  Such reports also tend to contradict the 
veteran's recent testimony that his symptoms were continuous 
since 1974.

The November 1980 VA examination report reveals that a 
competent medical examiner determined that "No left hip 
condition found."  The veteran's representative at a March 
2005 Board hearing presented an argument asserting that 
evidence of a prior left hip fracture was found during this 
examination, and that the claimed fracture must have been the 
result of an in-service injury.  However, the Board's review 
of the medical evidence from this time period reveals no 
indication of anything interpreted by a medical professional 
to be residuals of a left hip fracture.  Indeed, the November 
1980 VA examination report found no abnormalities and, 
subsequently, the associated November 1980 VA x-ray 
interpretation report does not indicate any determination of 
a prior left hip fracture.  The November 1980 x-ray 
interpretation report shows only that there was "normal 
joint space" and "three areas of radiolucency, however, 
located in the acetabular lip ... of indeterminate significance 
at this time...."  The report shows that a follow-up scan was 
recommended "to assess whether there is any abnormal 
metabolic bone activity in this area."  The Board does not 
find a reference to a finding of a previous left hip 
fracture.  Review of subsequent x-ray reports also has not 
revealed a determination of residuals of a prior left hip 
fracture, including the veteran's July 1991 x-ray study 
associated with the diagnosis of his avascular necrosis.  
Thus, the Board is unable to adopt, or further assess, the 
argument of the veteran's representative at the March 2005 
Board hearing regarding a well-healed left hip fracture.

The veteran has offered his own testimony to indicate that he 
suffered a left hip injury during service which was followed 
by the onset of chronic symptomatology, but the Board must 
find that the veteran's statements in this regard are not as 
reliable and probative as the contemporaneous medical 
records.  In this regard, the Board notes that the lay 
statements and contentions on this matter, submitted in the 
veteran's pursuit of monetary benefits, have been 
inconsistent with the record and, to an extent, inconsistent 
with each other.

In April 2001, the veteran submitted a statement which 
asserted, in part: "you say that avascular necrosis of left 
[hip] was diagnosed but was due to alcohol.  This is 
incorrect, I did not drink."  The veteran explains that his 
brother drank, and that "I think the records may have been 
confused since he was in the same Guard Unit."  The Board is 
compelled to observe, however, that not only is there no 
indication of any confusion between the veteran and his 
brother in the medical documents of record, but the veteran's 
own prior statements described a history of significant 
alcohol use.  Most significantly, the October 1991 VA 
examination report diagnosing the veteran with "Avascular 
necrosis left hip due to alcohol" shows that the examining 
doctor drew this conclusion based upon information personally 
furnished by the veteran in his own account of his medical 
history.  Specifically, the report shows that the veteran 
"says he was a heavy duty drinker in the past when he was 
having some family problems."  Additionally, the veteran 
"says he drinks about a quart of wine a week now."  Based 
upon this history, the examining doctor drew the medical 
conclusion that the veteran's avascular necrosis of the left 
hip was due to alcohol.  The fact that the veteran's more 
recent statements regarding his history pertinent to the 
etiology of his left hip disability are significantly 
contradictory of his prior statements compels the Board to 
find that the veteran's account of his medical history is 
insufficiently reliable to establish service connection in 
the face of contrary contemporaneous and medical evidence.

The Board also notes that, as outlined in the factual summary 
of the evidence above, that the veteran's statements over the 
years and submitted witness statements have variously 
identified different years and ambiguous periods in 
describing his various claimed service-related injuries to 
his left hip.  Moreover, none of the various alleged service-
related accidents are contemporaneously documented, and none 
of the medical evidence prior to July 1991 shows any 
diagnosed disability or injury to the left hip; much of the 
medical evidence prior to July 1991 shows that the left hip 
was medically observed to be free of observed abnormality or 
functional deficit during inspection, including as recently 
as a May 1988 medical examination report which shows the 
veteran's musculoskeletal system was found to be normal upon 
examination at that time.  Additionally, the veteran has most 
recently testified at his Board hearings that his left hip 
was in constant pain, with swelling and inflammation, since 
1974.  However, as listed in the factual summary above, 
various contemporaneous medical reports show the veteran 
identifying different years as the beginning of his left hip 
symptomatology, including 1979 and 1983; several 
contemporaneous medical records from throughout the 1970's 
and 1980's also reveal that there were no observed symptoms 
or diagnosed pathology of the left hip.

During the veteran's October 1991 VA examination, the veteran 
described an in-service injury to his right shoulder with 
subsequent chronicity of symptomatology, but did not discuss 
an in-service left hip injury; he gave an account of 
"problems in his left hip that began 3 years ago."  In 
another October 1991 medical record, a doctor recorded the 
veteran describing a history of in-service injury.  Earlier, 
a July 1991 record shows that the veteran reported that he 
had intermittent left hip pain since a fall in 1983, but does 
not indicate any discussion of the in-service left hip 
injuries the veteran has elsewhere described as occurring in 
various earlier years.  The July 1991 account was provided to 
a medical professional treating the veteran in the proximate 
aftermath of injuring his left hip in a fall in a bathtub 
earlier in that month.

The April 2001 letter from the veteran's private physician 
asserts that the veteran "suffered an injury to his left hip 
while he was in the service."  However, the Board does not 
find this statement to be probative of the question of 
whether an injury causing avascular necrosis of the left hip 
occurred during service.  The April 2001 letter does not 
identify any basis, either in the evidence or in the form of 
a medical rationale, for asserting the occurrence of an in-
service left hip injury; in this regard, the April 2001 
letter appears to be relying upon the veteran's own account 
of his injury history.  For the same reasons, the Board does 
not find the December 2001 letter from the doctor, repeating 
the same assertion of an in-service left hip injury, to be 
probative of the matter.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 
Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 458, 460- 61 
(1993).  A post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet.App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet.App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet.App. 
177, 180 (1995).

The Board has given careful consideration to the September 
2006 VA examination report in this case.  To the extent that 
this medical opinion reflects review of the claims folder, 
and an interpretation of the contents of the medical evidence 
of record, the Board considers this opinion to be probative.  
However, some of the opinions offered by the September 2006 
VA examination report are, in pertinent parts, not based upon 
established factual predicates in the record in a manner 
which may establish service connection in this case.  The 
examiner opines that, "In this instance, with such an early 
onset in his age and a history of trauma, it is most likely 
that it [the avascular necrosis] is secondary to trauma."  
The Board notes that this statement reflects that the 
examiner's analysis presumes that the veteran has a history 
of trauma to the left hip.  The earliest trauma to the left 
hip which is clearly and persuasively documented in the 
record in the veteran's July 1991 fall which was immediately 
followed with his earliest diagnosis of avascular necrosis.  
The September 2006 VA examiner goes on, however, to opine 
that "Although we do not have records of his traumatic 
incident, it is reasonable to state that it is at least as 
likely as not that his development of avascular necrosis of 
the left femoral head is related to injury during the 
service."

The Board acknowledges that this statement seeks to provide a 
medical rationale for analyzing the likelihood that an 
undocumented in-service injury caused the veteran's avascular 
necrosis of the left hip.  However, in the absence of a clear 
factual predicate in the record, the Board must find that 
this opinion is significantly speculative in nature.  As 
discussed below, the Board notes that the September 2006 VA 
examination report presents several factual assumptions that 
are inconsistent with the Board's review of the evidence of 
record.  In short, the September 2006 VA examination report 
does not probatively or persuasively establish the factual 
occurrence of a left hip injury during service causing to the 
current chronic left hip disability.

The Board finds that the September 2006 VA examination 
report's analysis fails to persuasively establish, as a 
factual determination, the occurrence of an in-service left 
hip injury.  The Board must weigh the evidence for and 
against a factual determination in resolving such a question.  
Here, the Board finds that the evidence against finding an 
in-service left hip trauma causing the avascular necrosis is 
more persuasive that the theory presented by the September 
2006 VA examination report suggesting such an occurrence.  On 
this matter, the Board preliminarily observes that the 
October 1991 VA examiner competently opined that, in all 
reasonable probability, the veteran's hip problems were 
related to his heavy drinking episodes.  The Board 
acknowledges that the September 2006 report offers an opinion 
to rebut this medical conclusion, citing the veteran's age at 
the time of the pathology's onset to support his conclusion 
that it was unlikely to be the result of alcohol consumption.

The report cites "multiple remands, including the last one 
being March 30, 2005."  The Board observes that the examiner 
must be attempting to refer to the veteran's presentation at 
a Board hearing of that date, as there is no remand from that 
time and the examiner refers to the document as a 
"transcript."

The report explains that "Included in this transcript is 
mention that the records from 1973 were possibly destroyed 
and that there was note of an x-ray in 1980, which showed a 
healed fracture."  The September 2006 examiner cites no 
other evidence for these two propositions, and it clearly 
appears that the examiner is referring to the assertions of 
the veteran and his representative at the March 2005 hearing.  
In this regard, the examiner has accepted the contention of 
the veteran's representative that there was evidence of a 
past fracture shown in 1980, but this is not supported in the 
primary medical evidence of record and not otherwise 
demonstrated by the September 2006 report.  Also, the Board 
finds very little persuasive value in the examiner's citation 
merely of the veteran's contention that records of left hip 
treatment from 1973 may be missing; this does not tend to 
establish the occurrence of an in-service left hip injury.

In this case, the veteran claims that he suffered left hip 
injuries in 1973 and 1974 and that treatment records have 
been lost, but despite ample VA development efforts there 
remains no affirmative evidence of this.  Significantly, many 
service medical records from 1973 and 1974 are in the record, 
including the October 1974 separation examination report, and 
not one of them suggests a left hip complaint or diagnosis.  
No other medical evidence of record contemporaneously 
corroborates any of the various active service or reserve 
duty left hip injuries the veteran has claimed over the 
years.  In the Board's view, the September 2006 VA 
examination report does not adequately address these 
significant features of the evidence to persuasively 
demonstrate that an undocumented significant left hip trauma 
occurred specifically during military service.  Regardless, 
the mere possibility that some of the records from 1973 may 
not be in the claims file does not persuasively increase the 
probability that a left hip trauma occurred during service, 
in light of the totality of the available evidence of record.

Even accepting the September 2006 report's medical conclusion 
that the left hip pathology is more likely due to some 
previous trauma than due to alcohol use, the September 2006 
report does not persuasively explain why it is at least as 
likely as not that any such pertinent trauma occurred during 
the veteran's military service when no service medical 
records contain any suggestion of the occurrence of an in-
service left hip injury.  The September 2006 report attempts 
to account for the absence of documentation of an in-service 
injury by citing the possibility that such records once 
existed but have since been destroyed.  The September 2006 
report cites that "there is multiple documentation 
throughout his record, including in the most recent remand, 
which states the episode of injuring the hip and that these 
records might be lost of destroyed."  Once again, the Board 
notes that the examiner's citation of specific documents of 
record, even allowing for the appearance that the examiner 
has confused the terms "remand" and "hearing testimony," 
directs attention only to recitations of the veteran's own 
contentions rather than any primary factual predicate in the 
record.  As discussed earlier, the Board finds the 
reliability of the veteran's testimony in this matter to be 
insufficient to establish the occurrence of any of the 
alleged in-service left hip injuries.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet.App. 177 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458, 460- 61 (1993).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet.App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet.App. 
177, 180 (1995).

The efforts of VA to ensure the appropriate completeness of 
the record, including through Board remands, do not amount to 
a determination that there are, in fact, corroborating 
records actually missing from the claims folder.  The mere 
possibility that a pertinent service medical report may be 
missing does not, in the Board's view, contribute to a 
persuasive basis for establishing the factual occurrence of a 
claimed in-service injury.  As discussed earlier, the Board 
has observed that the veteran has cited the possibility of 
misfiled records as also responsible for the prior 
determination that he had a history of heavy alcohol 
consumption, and that allegation has proven to be strongly 
contradicted by the available record of the veteran's past 
statements.

Furthermore, the September 2006 report fails to address or 
explain the existing medical evidence from the 1970's and 
1980's which uniformly show no diagnosed pathology of the 
left hip.  This significant evidence is essentially ignored 
by the September 2006 VA examination report's discussion, 
while the report relies upon a factual predicate supported 
only by the veteran's assertions.  Similarly, the Board 
observes that the September 2006 examination report draws a 
conclusion regarding the veteran's history of alcohol 
consumption based only upon the veteran's current contentions 
and that "There is no mention of treatment of alcohol abuse 
in the C-File."  The examiner essentially ignores the 
significant contrary evidence in the form of the veteran's 
own admission of being a "heavy duty drinker" documented in 
the October 1991 VA examination report.  The September 2006 
report's reliance on the veteran's inconsistent testimony in 
this matter, while failing to identifying objective support 
for its adopted factual assumptions, compels the Board to 
find very little probative or persuasive value in the 
September 2006 VA examination report's conclusion that a left 
hip trauma occurred in the veteran's military service.

The Board finds that there is no significant probative or 
persuasive value to the September 2006 VA examination 
report's determination that an in-service left hip injury 
occurred.  The Board finds that there is otherwise no 
evidence of record which probatively or persuasively 
demonstrates the occurrence of a significant left hip injury 
during service.  In light of the evidence of record, service 
connection cannot be warranted in this case.  One of the 
pertinent medical opinions of record, from the October 1991 
VA examination report proximate to the original diagnosis of 
the disease, attributes the veteran's left hip disability to 
alcohol consumption, and service connection cannot be granted 
on the basis of such an etiology.  38 C.F.R. § 3.301(a).  The 
more recently presented September 2006 VA etiology opinion 
attributes the left hip disability to a past undocumented 
trauma, but the probative value of this opinion is diminished 
by its reliance upon the veteran's uncorroborated contentions 
and other assumptions not demonstrated in the evidence (such 
as the assumption that there was evidence of a healed prior 
fracture).  Even accepting the premise that the veteran's 
left hip disability was due to trauma rather than to alcohol 
consumption, the Board finds no non-speculative basis in the 
September 2006 examination report for determining that any 
such trauma occurred during the veteran's military service.  
Speculation cannot serve as the basis for a grant of service 
connection.  38 C.F.R. § 3.301(a).

The Board has also considered the veteran's contention that 
his left hip disability was aggravated during reserve duty 
service.  However, the evidence of record does not provide 
any non-speculative basis for granting service connection on 
this basis.  The veteran's left hip disability was originally 
diagnosed following a July 1991 accident in which the veteran 
fell in a bathtub and hurt his left hip; the diagnosed left 
hip disability resulted in the termination of the veteran's 
reserve duty.  There is no medical evidence in the record, 
contemporaneous or otherwise, which indicates that the 
severity of the left hip disability was clinically aggravated 
beyond its natural course by any event or injury in the line 
of duty.  No contemporaneous medical evidence, including the 
earliest documents showing a diagnosis of the left hip 
disability, suggest any event or injury other than the 
veteran's July 1991 fall as significant in the progression of 
the severity of the veteran's pathology.

The veteran and others have submitted lay statements with 
somewhat inconsistent accounts of past incidents in which the 
veteran claims he injured his left hip in the line of duty, 
but none of these injuries has been corroborated and, in any 
event, none of the veteran's medical records prior to 1991 
indicate any left hip symptoms resulting from an injury in 
the line of duty.  Indeed, there is no contemporaneous 
evidence of the veteran complaining of left hip symptoms 
proximate to any injury in the line of duty.  The Board 
observes that the veteran has testified, including during his 
March 2005 hearing, that his earliest documented complaints 
of left hip symptoms in 1980 were the proximate result of an 
injury to the joint in the line of duty; the veteran 
described having his hip go out on him and that this prompted 
him to seek medical treatment in 1980.  The Board has 
carefully reviewed the medical evidence, including the 
November 1980 VA examination of the veteran's left hip.  
However, the Board finds no indication of such a recent 
injury or joint failure at that time; the contemporaneous 
documents show that the veteran discussed only his alleged 
injuries in 1973 and 1974, and the Board has addressed these 
contentions above.

The Board acknowledges that the veteran himself is asserting 
that his current left hip disability is causally linked to 
his military service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

A preponderance of the evidence is against finding that 
service connection is warranted for the veteran's left hip 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Increased Rating for Right Shoulder

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The evaluation of the same disability under various 
diagnoses, a practice known as pyramiding, is to be avoided.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet.App. 259, 261 
(1994).

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The present appeal involves the veteran's claim that the 
severity of his service-connected residual strain, right 
anterior rotator cuff and AC joint with loss of motion and 
arthritis warrants a higher disability rating.  The veteran's 
service-connected right shoulder disability has been rated by 
the RO under the provisions of Diagnostic Codes 5010 and 
5201.  Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm.  Under this 
Diagnostic Code, a rating of 20 percent is warranted when the 
veteran's major arm motion is limited to raising the arm to 
shoulder level; or when the motion of the veteran's minor arm 
is limited to midway between the side and shoulder.  A 30 
percent disability rating is warranted when the range of 
motion of the veteran's major arm is limited to midway 
between the side and shoulder; or the range of motion of the 
veteran's minor arm is limited to 25 degrees from the 
veteran's side.  A 40 percent rating is warranted when the 
veteran is unable to raise his major arm to 25 degrees from 
his side.  Normal forward flexion and abduction of the 
shoulder are from 0 degrees to 180 degrees with 90 degrees 
being at shoulder level.  38 C.F.R. § 4.71, Plate I.  As 
noted below, the medical evidence record reflects that the 
veteran is right handed.  Thus, the veteran's right shoulder 
is his dominant or "major" arm.

The increased rating claim currently on appeal was raised by 
the veteran in April 2001, shortly following a final August 
2000 Board decision which assigned a 30 percent rating for 
the right shoulder disability.  The Board now considers 
whether any rating in excess of 30 percent is warranted for 
the period on appeal subsequent to the appellate period 
addressed in the August 2000 Board decision.

Preliminarily, the Board has considered the contention made 
by the veteran's accredited representative, at the March 2005 
Board hearing, that the veteran should be granted a separate 
rating for arthritis of the right shoulder in addition to the 
rating assigned under Diagnostic Code 5201.  The pertinent 
rating criteria for arthritis call for evaluation under 
limitation of motion codes, as provided for under Diagnostic 
Codes 5003 and 5010.  As the veteran's right shoulder is 
being evaluated under range of motion criteria, under 
Diagnostic Code 5201, a separate rating for arthritis is not 
available as such relief would amount to pyramiding pursuant 
to 38 C.F.R. § 4.14.

A February 2002 VA examination was conducted in connection 
with the claim on appeal.  The examination report reflects 
that on palpation, the veteran's right shoulder was nontender 
both in both the anterior and posterior aspects.  It was 
noted that, however, when the veteran took off his shirt "he 
mainly did it with the help of his left arm instead of his 
right."  The February 2002 VA examination report recorded 
range of motion testing showing "adduction to 45 degrees, 
abduction to 180 degrees, internal rotation to 90 degrees, 
external rotation to 90 degrees, flexion to 165 degrees, and 
extension to 60 degrees."  The examiner noted that the 
ranges of motion were equal bilaterally, but the motion "was 
not fluid on his right side.  He was very stiff and guarded 
throughout the examination.  However, he could perform all of 
the exercises."  No other pertinent deficits were noted: the 
veteran had "5/5" strength in all examined muscles and deep 
tendon reflexes of "1+."  Arm drop test was negative and 
the veteran could reach behind his back equally with either 
arm.  Significantly, the examiner diagnosed "Chronic right 
shoulder strain, with probable arthritis, with no associated 
decreased range of motion or flare ups."

The Board observes that this February 2002 VA examination 
report does not entirely adequately address the Deluca 
factors, including any functional limitation due to pain, 
weakness, or fatigability.  However, given that the February 
2002 report shows a medical finding that there was no loss of 
any range of motion in the veteran's right shoulder, the 
report certainly contains no medical findings which meet the 
criteria for a rating in excess of 30 percent at that time.  
In any event, the Board notes that multiple subsequent VA 
examinations of the veteran's right shoulder have already 
been conducted which more adequately address the Deluca 
factors.

Another VA medical examination of the veteran's right 
shoulder was performed in September 2006, and the associated 
report is of record.  This report's discussion contemplates 
the veteran's description of his symptomatology at that time, 
including "pain on a regular basis of 8 and with a flare-up, 
it goes up to 9."  The veteran described experiencing 
"flare-ups every day."  Additionally, the veteran described 
stiffness, popping, weakness, lack of endurance, limited 
ability to lift and lack of coordination.  It was noted that 
"The primary symptom with repetitive activity is decreased 
range of motion and pain."  Physical examination in 
September 2006 revealed "prominence of the distal clavicle 
acromioclavicular joint compared to the left side."  There 
was tenderness reported over that area, in addition to the 
anterolateral and posterior aspect of the joints.

Significantly, the September 2006 report expressly notes and 
addresses that "Active range of motion is limited by 
pain...."  Accounting for this, the examiner found "30 
degrees of forward elevation and abduction, 50 degrees of 
external rotation, and internal rotation to his hip."  The 
report further notes that "Passive range of motion with him 
lying down includes forward elevation to 170 degrees, 
abduction of 120 degrees, external rotation in 90 degrees of 
abduction of 90 degrees, and internal rotation in 90 degrees 
of abduction of 45 degrees."  Pain was noted "with any 
passive motion beyond 45 degrees of forward elevation."  
Strength was noted to be "5/5 in abduction and external 
rotation within the limits of his motion, but he does have 
some pain with these maneuvers."  Positive impingement was 
noted.  No focal instability across the right shoulder was 
observed.  Tenderness over the AC joint with cross-body 
adduction was noted.

Most recently, another VA examination was performed, by the 
same doctor, in connection with this appeal in February 2007.  
The associated report notes that the veteran reported "that 
his shoulder feels about the same was when I examined him in 
September of 2006."  Correspondingly, the report's summary 
of symptoms is essentially the same as those described in the 
September 2006 report.  On physical examination, right 
shoulder passive range of motion was "170 degrees of forward 
elevation, 120 degrees of abduction.  In 90 degrees of 
abduction he has 90 degrees of external rotation and 50 
degrees of internal rotation."  Right shoulder active range 
of motion was "limited by pain" and it was further 
discussed that the veteran "does have pain throughout all of 
this range of motion testing."  The examiner assessed the 
ranges of motion after accounting for the limitation due to 
pain and reported "forward elevation to 60 degrees, 
abduction to 45 degrees, external rotation at his side of 40 
degrees and internal rotation behind his back to T12."  
Tenderness across the acromioclavicular joints and pain with 
all motion of the shoulder was noted.  Strength across the 
shoulder was "4+/5 in abduction, external rotation, and 
internal rotation mostly limited by pain."  No instability 
across the shoulder was observed.

The competent medical measurements of the veteran's ranges of 
motion, including accounting for limitation due primarily to 
the veteran's pain, does not show limitation of motion 
meeting the criteria for a rating in excess of 30 percent.  
Specifically, the evidence does not indicate that the veteran 
is unable to raise his right arm to 25 degrees from his side, 
even after accounting for functional loss.  Under the 
applicable rating criteria, a 40 percent rating contemplates 
disability manifesting in an inability to raise the major arm 
to 25 degrees from the side.

The Board has further reviewed the veteran's other medical 
records during the period on appeal, in an effort to identify 
any evidence which may provide a basis for assigning a rating 
in excess of 30 percent for the right shoulder.  However, no 
clinical findings in any other pertinent medical evidence of 
record contradicts the clear and probative findings presented 
in the VA examination reports evaluating the right shoulder 
disability.  Nor does any other medical evidence of record 
meaningfully support the veteran's claim of entitlement to a 
higher rating.

After a thorough review of the medical evidence of record, 
the Board must conclude that there is no competent medical 
evidence to suggest that the veteran's range of motion of the 
right shoulder is limited to less than 25 degrees from the 
side to warrant a higher disability rating.  Even though some 
of the medical evidence shows limitation of motion for the 
right shoulder, including due to pain, the degree of 
limitation cannot be said to most nearly approximate the 40 
percent criteria requiring that the veteran be unable to 
raise his major arm to 25 degrees from his side.  Thus, based 
on the medical evidence of record, a rating in excess of 30 
percent is not warranted under Diagnostic Code 5201.

Regardless, the Board must also determine whether other 
Diagnostic Codes pertaining to the shoulder and arm would 
warrant a higher rating.  In the instant case, Diagnostic 
Code 5200 is not applicable because there has been no 
competent medical evidence showing that the veteran has 
ankylosis of his right shoulder.  Further, the veteran cannot 
receive a higher disability rating under Diagnostic Code 5203 
because it provides for a maximum schedular rating of 20 
percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5200 and 
5203.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected residual strain, right anterior rotator cuff and AC 
joint with loss of motion and arthritis has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

The Board acknowledges that the veteran himself is asserting 
that his service-connected right shoulder disability is more 
severely disabling than his current 30 percent rating 
reflects.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding the clinical severity of a disability.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  In this case, the preponderance of 
the medical evidence shows that the range of motion of the 
veteran's right shoulder is not sufficiently limited, even 
accounting for pain, to warrant a rating in excess of 30 
percent.

A preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's service-connected residual 
strain, right anterior rotator cuff and AC joint with loss of 
motion and arthritis.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


